      Case 2:20-cv-02298-KJD-VCF Document 16 Filed 01/28/21 Page 1 of 2


 1   James D. Boyle, Esq.
     Nevada Bar No. 08384
 2   Kendall Lovell, Esq.
     Nevada Bar No. 15590
 3   HOLLEY DRIGGS LTD.
     400 S. 4th Street, Suite 300
 4   Las Vegas, NV 89101
     Telephone: 702-791-0308
 5   Email: jboyle@nevadafirm.com
     Email: klovell@nevadafirm.com
 6

 7   Steven E. Klein, Esq. (Pro hac vice)
     DAVIS WRIGHT TREMAINE LLP
 8   1300 SW Fifth Avenue, Suite 2400
     Portland, OR 97201
 9   Telephone: 503-241-2300
     Email: stevenklein@dwt.com
10

11   Attorneys for Plaintiff Boiling Crab Franchise Co., LLC
12
                                    IN THE UNITED STATES DISTRICT COURT
13                                          DISTRICT OF NEVADA
14
     BOILING CRAB FRANCHISE CO., LLC,                     Case No. 2:20-cv-02298 -KJD-VCF
15
                                        Plaintiff,           EX PARTE MOTION FOR
16                                                           EXTENSION OF DEFENDANTS’
              v.                                             TIME TO ANSWER
17                                                           (Second Request)
     LIN TM HOLDING INC.. and
18   ISEAFOOD, LLC,
19                                      Defendants.
20

21            Plaintiff Boiling Crab Franchise Co., LLC, pursuant to LR IA 6-1, moves for a 30-day

22   extension of the time for Defendants Lin TM Holding Inc. and Iseafood, LLC to answer the

23   Complaint. This is Plaintiff’s second such request, the Court having granted the first request at

24   ECF No. 14.

25            The parties to this matter have reached a tentative agreement regarding settlement, which

26   still needs to be reduced to a final written agreement. The parties anticipate submitting a Rule 41

27   Notice of Dismissal once an agreement is finalized and signed. In the interim, Plaintiff requests

28
                                             1
     EX PARTE MOTION FOR EXTENSION OF DEFENDANTS’ TIME TO ANSWER (Second Request)
     Case No. 2:20-cv-02298
     4811-9838-7668v.3 0095014-000105
      Case 2:20-cv-02298-KJD-VCF Document 16 Filed 01/28/21 Page 2 of 2


 1   a 30-day extension of the time for Defendants to answer to allow the parties to focus on their
 2   settlement efforts without the need to incur potentially unnecessary expense.
 3            If granted, Defendants time to answer shall be extended as follows:
 4            Party                                    Current Deadline        Extended Deadline
 5            Lin TM Holding Inc.                      January 25, 2021        February 24, 2021
 6            Iseafood, LLC                            January 26, 2021        February 25, 2021
 7            For the reasons set forth above, Plaintiff respectfully requests that the Court grant an
 8   extension until February 24, 2012 of Lin TM Holding Inc.’s to answer and an extension until
 9   February 25, 2021 of Iseafood, LLC’s time to answer.
10   DATED January 28, 2021.
                                                        DAVIS WRIGHT TREMAINE LLP
11

12                                                      By /s Steven E. Klein/
                                                           Steven E. Klein, Esq. (Pro hac vice)
13                                                         1300 SW Fifth Avenue, Suite 2400
                                                           Portland, OR 97201
14
                                                        James D. Boyle, Esq. (NBN 08384)
15                                                      Kendal Lovell, Esq. (NBN 15590)
                                                        HOLLEY DRIGGS LTD.
16                                                      400 S. 4th Street, Suite 300
                                                        Las Vegas NV 89101
17
                                                        Attorneys for Plaintiff Boiling Crab Franchise
18                                                      Co., LLC
19

20

21
                                                        IT IS SO ORDERED:
22
                                                        ____________________________________
23                                                      UNITED STATES MAGISTRATE JUDGE
                                                                1-28-2021
24                                                      DATED: _________________
25

26
27

28
                                             2
     EX PARTE MOTION FOR EXTENSION OF DEFENDANTS’ TIME TO ANSWER (Second Request)
     Case No. 2:20-cv-02298
     4811-9838-7668v.3 0095014-000105
